Mayes, C. J.,
delivered the opinion of the court.
The appellee makes a motion to dismiss this appeal on the •ground that the court was held at an unauthorized time. It . appears that at the time the court was held it was not at a general term and no special term had been called. Under the *341Laws of 1910, page 86, tbe time for bolding tbe regular term of tbe circuit court in Franklin county is fixed on tbe fourth Monday of June. Tbis term of tbe court is for civil business only, tliougb two other terms of court are held in tbe county, respectively, on tbe fourth Monday of April and tbe third Monday of January. Tbe introduction of tbe June term into tbe time for bolding court in Franklin county seems to have been made in 1910 for tbe first time. Doubtless tbis change was not called to tbe attention of tbe learned circuit judge and other officers of tbe court, and tbe court convened in Franklin county on tbe second Monday of June, in place of tbe fourth Monday. "Whereupon, on tbe fourth day tbis case was called and beard, resulting in a judgment in favor of appellee.
Tbe court was held at an unauthorized time, and it seems well settled that all proceedings in a court, at a time when the bolding of such court is unauthorized by law, and its jurisdiction is not exercised within tbe time prescribed for tbe term to be held, is* void. See page 728, 11 Cyc. and notes.

Motion sustained and appeal dismissed.